DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
9. (Amended) The system for performing a binary search according to claim 6, wherein the values stored in the memory device are sorted in order from large to small.


Examiner’s Statement of Reasons for Allowances
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a method controlling the maximum response time of binary search to fit the performance requirement, and reduces hardware complexity (i.e., providing a memory device with entries, where each entry stores a value, an index register including register blocks is provided, where the register blocks partition the memory device into search areas, a target value is determined to be fall between two adjacent register blocks, and only the addresses of the memory in between the two register blocks are left for search, when the target value in the memory is searched).
Applicant’s independent claims 1 and 6 each recite, inter alia, a method for binary search with a structure as defined in the specification (pages 4-7) including an index register, the index register includes N register blocks, and the N register blocks partition the memory device into N-1, N or N+1 search areas; wherein M and N are integers and N<M; wherein when a target value is being searched in the memory, the target value is determined to be fall between two adjacent register blocks, and only the addresses of the memory in between the two register blocks are left for search. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klonowski et al. (US 20200159915) discloses systems and methods for selective import and export address table filtering, which comprise an authorized GetProcAddress( ) API performing a binary search in a specified library file or an EAT to locate the relevant function names, the binary search compares the target value or function name to the middle element in the corresponding function name array such that if the target value is not determined to be the middle element, the half of the function name array in which the target value cannot be located is eliminated, and the search continues on the remaining half of the function name array (abstract and [0013]).
Sartorius et al. (US 20180173631) discloses prefetch mechanisms involving non-equal magnitude stride values having a binary search may be involved in known search algorithms to find the location of the closest match to a target or search value among a known data set (abstract and [0027]-[0033]).
Woodrum (US 3,611,316) discloses a sorting method by insertion among sequenced indexes, involving two levels of address indirection for keys T of data records being sorted having each index table entry represents a particular key; and the index entries are sequenced according to the values of the data keys which they represent such that  insertion position for a new key is located by a binary search directly using the index table to indirectly obtain the keys needing comparing with the new key (abstract).
However, none of prior art as shown above teaches nor suggests “an index register, the index register includes N register blocks, and the N register blocks partition the memory device into N-1, N or N+1 search areas; wherein M and N are integers and N<M; wherein when a target value is being searched in the memory, the target value is determined to be fall between two adjacent register blocks, and only the addresses of the memory in between the two register blocks are left for search” as recited in claims 1 and 6, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/           Primary Examiner, Art Unit 2133